Order affirmed, without costs of these appeals to any party. Memorandum: We think the decisions in Bloom, v. Jewish Bd. of Guardians (286 N. Y. 349); Holmes v. County of Erie (266 App. Div. 220, affd. 291 N. Y. 798), and Bernardine v. City of New York (294 N. Y. 361) which applied the waiver of immunity in the Court of Claims Act to municipalities overrules the decision in Ottmann v. Village of Rockville Centre (273 N. Y. 205) insofar as that decision might be held to bar the action against the defendant town. All concur. (In an action to recover damages for the death of plaintiff’s intestate, appeal by defendant town from part of an order denying its motion to dismiss plaintiff’s complaint; appeal by plaintiff from part of the same order which granted a motion by defendant fire district to dismiss the complaint as to it.) Present — MeCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ. [204 Mise. 494.] [See 283 App. Div. 767, 848.]